                                                                  CLERKS OFFICE t?.s.DIt%'I-.COUR'.
                                                                        AT RG NOKE,VA
                                                                             FILED

                                                           JAy 1p 2219
                  IN TH E UN ITED STATES DISTRICT COURT jut.ws. uousx c sax
                  FO R TH E W E STE RN D IST RICT O F W R GIN IABT; U
                          H ARRISO N BU RG D IW SIO N                     ()!!rl   :.k u


JEN N IFER GRAN T,
     Plaintiffy                                    Case N o.5:18-cv-100



AD T ,IN C.,
d.b.a.                                             By:      M ichaelF.U rbansld
AD T SECU RW Y SE RW CES                                    ClziefU.S.DistrictJudge
     D efendant.

                                    O RD E R

     Tlaism atterisbeforethe cout'
                                 ton Plaindff'sN odceofVoluntary Disrnissal,ECF N o.

7,pursuanttopursuantto Rule41(a)oftheFederalRulesofCivilPzocedtzre.Accordingly,
thecourtORDERSthattheabove-capéonedmatterisDISM ISSED withoutprejudiceand
STR-
   ICK EN fzom the acévedocketofthecouzt.



      Itisso O RD E RED .

                                     Entered:/ /    .- -
                                                           ?a- w o gc
                                4/ *r2'
                                      r'
                                       r4/. N-'ZA'
                                           .
                                                 ,
                                     M ichaelFZ   rbanski
                                     UnitedStatesDistrictludge




 Case 5:18-cv-00100-MFU Document 8 Filed 01/10/19 Page 1 of 1 Pageid#: 26
